          Case 5:16-cv-01028-G Document 33 Filed 12/22/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

LISA HEFLIN,                                  )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )          Case No. CIV-16-1028-G
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
       Defendant.                             )

                                         ORDER

       Now before the Court is Plaintiff Lisa Heflin’s Motion for Attorney’s Fees Under

42 U.S.C. § 406(b) (Doc. No. 31), filed through Plaintiff’s counsel Melissa Hedrick.

       On July 14, 2017, the Court entered a Judgment reversing the decision of the

Commissioner of the Social Security Administration (“SSA”), which had denied Plaintiff’s

application for disability insurance benefits (“DIB”), and remanding the case for further

administrative proceedings under the fourth sentence of 42 U.S.C. § 405(g). See J. (Doc.

No. 25) at 1. On January 20, 2020, the Social Security Administration issued a favorable

decision on Plaintiff’s DIB application and found that Plaintiff was entitled to benefits

beginning in October 2010. See Pl.’s Mot. Att’y Fees at 2; id. Ex. 2 (Doc. No. 31-2) at 2.

The Commissioner’s notice states that Plaintiff is entitled to past-due benefits and that 25

percent, or $40,377.50, of those past-due benefits is being withheld to be applied toward

her attorney’s fees for work done in this action. See Pl.’s Mot. Att’y Fees Ex. 2, at 2-3.

       Subsection 406(b) provides:

       Whenever a court renders a judgment favorable to a claimant under this
          Case 5:16-cv-01028-G Document 33 Filed 12/22/20 Page 2 of 4




       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due benefits
       to which the claimant is entitled by reason of such judgment . . . .

42 U.S.C. § 406(b)(1)(A). Any such payment must be made “out of, and not in addition

to,” the past-due benefits owed to the claimant. Id. This subsection “does not displace

contingent-fee agreements as the primary means by which fees are set for successfully

representing Social Security benefits claimants in court” so long as the agreed-upon

amount stays within the statute’s “25 percent boundary.” Gisbrecht v. Barnhart, 535 U.S.

789, 807 (2002). For a fee request that lies within this boundary, “the attorney for the

successful claimant” still “must show that the fee sought is reasonable for the services

rendered.” Id.

       In his Motion, Plaintiff’s counsel requests a fee award of 25 percent of Plaintiff’s

total past-due benefits, which is the percentage stipulated in the fee agreement between

Plaintiff and Plaintiff’s counsel. See Pl.’s Mot. Att’y Fees Ex. 1 (Doc. No. 30-1) at 1. The

Commissioner has responded that he has no objection to Plaintiff’s counsel’s request. See

Def.’s Resp. (Doc. No. 32) at 1-2. The Commissioner correctly notes, however, that the

Court previously awarded $8878.80 in attorney’s fees pursuant to the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412, and that if fees are now awarded pursuant to §

406(b) Plaintiff’s counsel must refund the lesser EAJA award to Plaintiff. See id. at 2;

Order of Oct. 17, 2017 (Doc. No. 27) at 1-2; McGraw v. Barnhart, 450 F.3d 493, 497 &

n.2 (10th Cir. 2006).




                                              2
          Case 5:16-cv-01028-G Document 33 Filed 12/22/20 Page 3 of 4




       Having carefully reviewed the parties’ submissions, the Court finds that an award

of $40,377.50, which the Notice of Award shows is 25% of the past-due benefit award, is

a reasonable fee award for the work performed in this case in view of the contingent nature

of the representation, the applicable attorney-fee agreement, and the results achieved.

While before the Court, Ms. Hedrick filed a detailed opening brief, presenting several well-

supported arguments that the administrative law judge erred in denying Plaintiff’s DIB

claim. See Doc. No. 16. The Commissioner filed a brief in opposition, which Ms. Hedrick

was required to review. See Doc. No. 17; Pl.’s Mot. Att’y Fees Ex. 3 (Doc. No. 31-3) at 1.

Ms. Hedrick additionally was required to review the Report and Recommendation issued

by the Magistrate Judge and to review and respond to the objection filed by the

Commissioner. See Doc. Nos. 21, 22, 23; Pl.’s Mot. Att’y Fees Ex. 3, at 1-2.

       Ms. Hedrick represents that she spent 45.3 hours litigating Plaintiff’s disability case

in federal court, which would result in an effective hourly rate of $891.34 with respect to

the relevant portion of the requested § 406(b) fee. See Pl.’s Mot. Att’y Fees at 11-13; id.

Ex. 3, at 2; see Gisbrecht, 535 U.S. at 793, 808 (rejecting the “lodestar” method of

calculating fee awards under § 406(b) but noting that the district court may consider the

hours spent and other factors in contingency-fee cases to help assess “the reasonableness

of the fee yielded by the fee agreement”); cf. Harlan v. Colvin, No. CIV-13-477-D, 2015

WL 9295809, at *1 (W.D. Okla. Dec. 18, 2015) (awarding $17,429.22 where the putative

rate was between $517.95 and $632.64 per hour). While a large sum, Plaintiff’s past-due

benefit award was likewise significant. Plaintiff and Ms. Hedrick agreed that the latter

may collect attorney’s fees for representation before the Court in the amount of the


                                              3
          Case 5:16-cv-01028-G Document 33 Filed 12/22/20 Page 4 of 4




currently pending request, and the Court finds the unopposed request reasonable under the

circumstances of this case. See Pl.’s Mot. Att’y Fees Ex. 1, at 13-14; cf. Boatman v. Astrue,

No. CIV-12-184-M (W.D. Okla. Sept. 3, 2015) (order approving § 406(b) award where

putative rate was approximately $788.64 per hour).

       Accordingly, Plaintiff’s Motion for Attorney Fees Under 42 U.S.C. § 406(b) (Doc.

No. 31) is GRANTED. Plaintiff’s attorney Melissa Hedrick is awarded attorney’s fees in

the amount of $40,377.50, to be paid out of the past-due benefits Plaintiff received by

reason of the remand and favorable decision in this case. See 42 U.S.C. § 406(b)(1)(A).

The Social Security Administration shall pay this amount directly to: Melissa Hedrick,

Hedrick Law Firm, 630 NE 63rd Street, Oklahoma City, Oklahoma 73105. Upon payment,

Ms. Hedrick shall promptly refund to Plaintiff the $8878.80 previously awarded under 28

U.S.C. § 2412. See Order of Oct. 17, 2017, at 1-2; McGraw, 450 F.3d at 497 & n.2.

       IT IS SO ORDERED this 22nd day of December, 2020.




                                             4
